DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 4 and 10 are amended.
Claim 3 has been cancelled.
Claims 2 and 5-9 have been previously presented.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 10, though Norris et al.(US 2019/0370994) teaches generating a two-dimensional image pertaining to the floor plan (0037 lines 1-10) and performing thresholding of the image using a pre-determined threshold value (0051 lines 1-21), Norris et al. fails to teach an image processing module, which when executed by the one or more processors, processes the two-dimensional image to generate a binary image, wherein the binary image is generated based on conversion of the two-dimensional image in a gray-scale image and performing thresholding of the gray-scale image using a pre-determined threshold value, wherein the image processing module morphs the binary image to remove distortion caused by noise content from the binary image; a two-dimensional floor plan graph generation module, which when executed by the one or more processors, extracts two-dimensional geometry from the binary image to generate a two-dimensional floor plan graph, wherein the two-dimensional floor plan graph represents one or more cyclic wall graphs and one or more connectives; and a three-dimensional model generation module, which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 01/14/22, with respect to claims 1, 2 and 4-10 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1, 2 and 5-10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649